Citation Nr: 1449567	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a higher initial rating in excess of 10 percent for a cervical spine disability.

2. Entitlement to a higher initial rating in excess of 10 percent for a thoracic spine disability.

3. Entitlement to a higher initial rating in excess of 10 percent for a right shoulder disability.

4. Entitlement to a higher initial rating in excess of 10 percent for a right hip disability.

5. Service connection for bilateral corneal abrasions.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the VA facility in San Antonio, Texas. A transcript has been procured and is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's thoracic spine, cervical spine, right shoulder, right hip, and eye disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

2. Review the claims file and ensure the above development action has been conducted and completed. Then, the Veteran should be afforded a VA eye examination with a qualified examiner to determine the nature and etiology of the Veteran's claimed eye disorder, specifically residuals of bilateral corneal abrasions. The claims file must be provided to the examiner prior to the examination and the examiner should indicate that he or she has reviewed the claims folder.

The VA examiner should review all the evidence, to include the following:

a. The March 1986 service treatment record, in which the Veteran reported experiencing redness in his left eye due to a trauma that had occurred eight days prior, and the service examiner diagnosed left eye trauma, rule out iritis;

b. The May 1988 service medical examination report, in which a service examiner noted that the Veteran's eyes were normal;

c. The June 1988 report of his medical history, in which the Veteran specifically denied experiencing any "eye trouble;" 

d. The August 1988 service treatment record, in which the Veteran reported having had a "fingernail stuck in his eye," and the service examiner diagnosed hyperopia;

e. The 1997 service treatment record, in which a service examiner diagnosed a subconjunctival hematoma of the left eye;

f. The July 2008 VA medical examination report, in which a VA examiner found that any residuals of the claimed bilateral corneal abrasions had resolved; 

g. The January 2012 VA treatment record, in which a VA examiner diagnosed a subconjunctival hemorrhage of the left eye;

h. The Veteran's lay statements, to include his April 2014 Travel Board testimony. 

The examiner should perform an examination to determine the nature of any eye disorder. 

After reviewing the claims file, interviewing the Veteran, and performing the examination, the examiner must state whether it is at least as likely as not that the Veteran has a currently diagnosed eye disorder related to service or any incident of service, to include the claimed in-service corneal abrasions. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must so state and explain why.

If the VA examiner finds that it is at least as likely as not that the Veteran's claimed eye disorder is related to service, the VA examiner should also comment on the effects the eye disorder has on the Veteran's occupational functioning and activities of daily living.

3. Schedule the Veteran for a VA examination(s) to determine the current severities of the Veteran's cervical spine, thoracic spine, right shoulder, and right hip disabilities. The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his occupational functioning and activities of daily living, if any. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination(s).

4. Thereafter, readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



